UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7285


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JERON RONDELL RANDALL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:95-cr-00058-H-2)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeron Rondell Randall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeron   Rondell     Randall     appeals   the    district      court’s

order    granting    his   motion      for    a   sentence      reduction     under

18 U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find    no   reversible    error.      Accordingly,      we     affirm    for   the

reasons stated by the district court.             United States v. Randall,

No. 4:95-cr-00058-H-2 (E.D.N.C. June 24, 2009).                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials       before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2